DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  of U.S. Patent No. 10,883,271. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1 of the pending application, and claim 1 of ‘271, each discloses a roof mounting bracket, the roof mounting bracket being mounted on a roof panel seam having a generally planar first side and a generally planar second side opposite and 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘271 such that the first and second sides of the roof panel seam remain generally parallel in order to minimize deformations, reduce unneeded crimping, and to maintain surface area contact between 
Re claim 3 of the pending application, and claim 1 of ‘271, each discloses a third member.
Re claim 5 of the pending application, and claim 1 of ‘271, each discloses a roof mounting bracket, the roof mounting bracket being mounted on a roof panel seam having a generally planar first side and a generally planar second side opposite and parallel to the first side, in a manner that creates a generally wave-shaped distortion of the roof panel seam with parallel first and second sides of the wave-shaped distortion, the roof mounting bracket including a first member, the first member having coupled thereto two or more first projections disposed on a first side of the roof panel seam, the first projections having a head, wherein the two or more first projections define a space between each of the two or more first projections, a second member disposed opposite the first member on an opposite side of the roof panel seam, the second member having coupled thereto one or more second projections, the second projections having a head, wherein the one or more second projections are positioned opposite the space defined between the two or more first projections, wherein the two or more first projections are movable relative to the first member such that heads engage the first side of the roof panel seam to create two or more first deformations in the roof panel seam, wherein the one or more second projections are movable relative to the second member to engage the second side of the roof panel seam to create one or more second deformations in the roof panel seam in the spaces defined between the two or more first deformations, thereby creating the generally wave-shaped distortion of the 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘271 such that the first and second sides of the roof panel seam remain generally parallel in order to minimize deformations, reduce unneeded crimping, and to maintain surface area contact between the first and second sides, such that the roof mounting bracket and first and second sides are more likely to remain in place and not fail.  
Re claim 6 of the pending application, and claim 1 of ‘271, each discloses a third member.
Re claim 9 of the pending application, and claim 1 of ‘271, each discloses a roof mounting bracket, the roof mounting bracket being mounted on a roof panel seam having a generally planar first side and a generally planar second side opposite and parallel to the first side, in a manner that creates a generally wave-shaped distortion of the roof panel seam with parallel first and second sides of the wave-shaped distortion, the roof mounting bracket including a first member, the first member having coupled thereto two or more first projections disposed on a first side of the roof panel seam, the first projections having a head, wherein the two or more first projections define a space between each of the two or more first projections, a second member disposed opposite the first member on an opposite side of the roof panel seam, the second member having coupled thereto one or more second projections, the second projections having a head, wherein the one or more second projections are positioned opposite the space defined between the two or more first projections, wherein the two or more first 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘271 such that the first and second sides of the roof panel seam remain generally parallel, and the projections engage both the first and second sides of the roof panel seam, in order to minimize deformations, reduce unneeded crimping, and to maintain surface area contact between the first and second sides, such that the roof mounting bracket and first and second sides are more likely to remain in place and not fail, and regarding engagement of both sides of the roof panel seam, to better grip the roof panel seam such that the bracket is unlikely to dislodge.  
Re claim 10 of the pending application, and claim 1 of ‘271, each discloses a third member.
Claims 2, 4, 7-8, 11-12 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re claims, 4, 8 and 12, claims 4, 8 and 12 each recite that the projections are ellipsoid shaped.  However, Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed application, Application No. 14/476,664, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 4, 8 and 12 of this application.  The specification does not make any mention of any shape of the projections.  Most figures are two dimensional.  The only figures which are not two dimensional, and show the projections in detail, are Fig. 5 and 24.  However, the projections are shown abutting sides of the bracket in each of these figures, and thus, the actual shape of the projection is not ascertainable.  Thus, there appears to be no support as originally filed (in 14/476,664) for the limitation. In the event that the Applicant is of the opinion that this language is supported as originally filed, the Examiner requests Applicant to please cite to where the language is supported as originally filed.  Applicant may delete the subject matter, and Applicant may also delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the subject matter not disclosed in the prior-filed application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims, 4, 8 and 12, claims 4, 8 and 12 each recite that the projections are ellipsoid shaped.  However, as discussed above, there appears to be no support as originally filed for these limitations.  As such,  it is unclear how the projections are ellipsoid, or if they even are.  For the purposes of this examination, this language will be interpreted as requiring an ellipsoid shape, as if supported (though, this does not appears to be the case).  
Re claim 1, claim 1 recites, “the first side” in line 3 and line 16,  “the wave-shaped distortion” in line 5, “the second side” in line 19, “the spaces” in line 20, and “the first and second sides” in line 21-22.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the generally planar first side,” “the generally wave-shaped distortion,” “the generally planar second side,” “the space,” and “the generally planar first side and the generally planar second side” and will be interpreted as such.    
Re claim 2, claim 2 recites, “the first side” in line 1 and “the second side” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the generally planar first side” and “the generally planar second side” and will be interpreted as such.    
Re claim 4, claim 4 recites, “the first and second projections” in line 1-2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the two or more first projections and the one or more second projections” and will be interpreted as such.    
Re claim 5, claim 5 recites, “the first side” in line 3 and line 15,  “the wave-shaped distortion” in line 5, “the first projections” in line 14 and line 15, “the second side” in line 17-18, and “the first and second sides” in line 20.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the generally planar first side,” “the generally wave-shaped distortion,” “the two first projections,” “the generally planar second side,” and “the generally planar first side and the generally planar second side” and will be interpreted as such.    
Re claim 8, claim 8 recites, “the first and second projections” in line 1-2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the two or more first projections and the one or more second projections” and will be interpreted as such.    
Re claim 9, claim 9 recites, “the first side” in line 3 and line 16,  “the wave-shaped distortion” in line 5, “the second side” in line 19, “the spaces” in line 20, and “the first and second sides” in line 16-17, line 20 and line 22.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the generally planar first side,” “the generally wave-shaped distortion,” “the generally planar second side,” “the space,” and “the generally planar first side and the generally planar second side” and will be interpreted as such.    
Re claim 12, claim 12 recites, “the first and second projections” in line 1-2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the two or more first projections and the one or more second projections” and will be interpreted as such.    
Claims 3, 7 and 11 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddock et al (“Haddock 1”) (US 2013/0145711) in view of Haddock 2 (US 2002/0088196) and Alley (US 6,318,028).
Re claim 1, Haddock 1 discloses a roof mounting bracket (Fig. 2A-2F 10) for securing accessories to seamed panel roof systems (Fig. 2A-2F), the roof mounting 
a first member (46a), the first member (46a) having threadably coupled thereto (Fig. 2A) two or more first projections (74) disposed on a first side (left side of 86) of the roof panel seam (86), each of the first projections (46a) having a head (either end of 74 is a head), wherein the two or more first projections (74) define a space (between 74) between each of the two or more first projections (74); 
a second member (46b) disposed opposite the first member (46a) on an opposite side (right side of 86) of the roof panel seam (86), the second member (46b) having threadably coupled thereto (Fig. 2A) one or more second projections (74), each of the second projections (74) having a head (either end of 74 is a head), wherein the one or more second projections (74) are positioned opposite (Fig. 2A) the space (the space between 74 on the eft) defined between the two or more first projections (74, as 74 on the right is on an opposite side of the roof seam from the space defined between 74 on the left); 
wherein the two or more first projections (74) are movable relative to (via threading) the first member (46a) to engage the first side (88a) of the roof panel seam (86) to create two or more first deformations (at each 74, see Fig. 2F) in the roof panel seam (86); and, 
wherein the one or more second projections (74) are movable relative to (via threading) the second member (46b) to engage the second side (88b) of the roof panel seam (86) to create one or more second deformations (at each 74, see Fig. 2F) in the roof panel seam (86), 

However, Haddock 2 discloses the roof panel seam (Fig. 2C) having a generally planar first side (66’)  and a generally planar second side (62’) opposite and parallel to (Fig. 2C) the first side (66’)  prior to attachment of the roof mounting bracket (26), such that the first and second sides (66’, 62’) of the roof panel seam (Fig. 2C) remain generally parallel (Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with the roof panel seam having a generally planar first side and a generally planar second side opposite and parallel to the first side prior to attachment of the roof mounting bracket, such that the first and second sides of the roof panel seam remain generally parallel as disclosed by Haddock 2 in order to simplify installation, as two parallel side walls of a roof seam would require less force to “crimp” into a wave shaped pattern than the outwardly angled walls 88a/88b of Haddock 1.  
In addition, Alley discloses in a manner that creates a generally wave-shaped distortion (Fig. 19A) of the roof panel seam (shown deformed in Fig. 19A) with parallel 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with in a manner that creates a generally wave-shaped distortion of the roof panel seam with parallel first and second sides of the wave-shaped distortion, and the one or more second deformations in the spaces defined between the two or more first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam as disclosed by Alley in order to in order to place one projection between the others such that the bracket is unlikely to move in the longitudinal direction so as to securely grasp the seam.  Moreover, it has been held that combining prior art elements (bracket of Haddock with the hole positioning of Alley) according to known methods to yield predictable results (fastening), simple substitution of one known element (hole positioning of Haddock) for another (hole positioning of Alley) to obtain predictable results (fastening), and/or use of known technique (hole positioning of Riddell) to improve similar devices (methods, or products) (bracket of Haddock) in the same way are within the level of ordinary skill in the art. See MPEP 2143 (I).
Re claim 2, Haddock 1 as modified discloses the roof mounting bracket of claim 1, Haddock 2 discloses wherein the first side (66’) of the roof panel seam (50’) 
Re claim 3, Haddock 1 as modified discloses the roof mounting bracket of claim 1, further comprising a third member (44) connecting the first (46a) and second members (46b).
Re claim 4, Haddock 1 as modified discloses the roof mounting bracket of claim 1, Alley discloses wherein the heads (20) of the first and second projections (Fig.  6B) are ellipsoid shaped (Col 6 lines 30-37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 wherein the heads of the first and second projections are ellipsoid shaped as disclosed by Alley in order to provide greater localized force at the point of contact between the projection and the roof seam, as a curved ellipsoid shape would provide greater force at contact than a flattened surface.  In addition, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 5, Haddock 1 discloses a roof mounting bracket (Fig. 2A-2F 10) for securing accessories to seamed panel roof systems (Fig. 2A-2F), the roof mounting bracket (10) being mounted on a roof panel seam (86), the roof mounting bracket (10) comprising: 

a second member (46b) disposed opposite the first member (46a) on an opposite side (right side of 86) of the roof panel seam (86), the second member (46b) having threadably coupled thereto (Fig. 2A) a second projection (74), the second projection (74) having a head (either end of 74 is a head), wherein the second projection (74) is positioned opposite (Fig. 2A) the space (the space between 74 on the eft) defined between the two first projections (74, as 74 on the right is on an opposite side of the roof seam from the space defined between 74 on the left); 
wherein the first projections (74) are movable relative to (via threading) the first member (46a) such that the head (right end of 74) engage the first side (88a) of the roof panel seam (86) to create two first deformations (at each 74, see Fig. 2F) in the roof panel seam (86); and, 
wherein the second projection (74) is movable relative to (via threading) the second member (46b) to engage the second side (88b) of the roof panel seam (86) to create a second deformation (at each 74, see Fig. 2F) in the roof panel seam (86), 
but fails to disclose the roof panel seam having a generally planar first side and a generally planar second side opposite and parallel to the first side prior to attachment of the roof mounting bracket, in a manner that creates a generally wave-shaped distortion of the roof panel seam with parallel first and second sides of the wave-shaped distortion, and the second deformation in the space defined between the two first 
However, Haddock 2 discloses the roof panel seam (Fig. 2C) having a generally planar first side (66’)  and a generally planar second side (62’) opposite and parallel to (Fig. 2C) the first side (66’)  prior to attachment of the roof mounting bracket (26), such that the first and second sides (66’, 62’) of the roof panel seam (Fig. 2C) remain generally parallel (Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with the roof panel seam having a generally planar first side and a generally planar second side opposite and parallel to the first side prior to attachment of the roof mounting bracket, such that the first and second sides of the roof panel seam remain generally parallel as disclosed by Haddock 2 in order to simplify installation, as two parallel side walls of a roof seam would require less force to “crimp” into a wave shaped pattern than the outwardly angled walls 88a/88b of Haddock 1.  
In addition, Alley discloses in a manner that creates a generally wave-shaped distortion (Fig. 19A) of the roof panel seam (shown deformed in Fig. 19A) with parallel first and second sides (each side of the seam in Fig. 19A) of the wave-shaped distortion (Fig. 19A), and the second deformation in the space defined between the two first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam (as shown in Fig. 19A, the bottom projections are shown offset in relation to the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with in a manner that creates a generally wave-shaped distortion of the roof panel seam with parallel first and second sides of the wave-shaped distortion, and the second deformation in the space defined between the two first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam as disclosed by Alley in order to in order to place one projection between the others such that the bracket is unlikely to move in the longitudinal direction so as to securely grasp the seam.  Moreover, it has been held that combining prior art elements (bracket of Haddock with the hole positioning of Alley) according to known methods to yield predictable results (fastening), simple substitution of one known element (hole positioning of Haddock) for another (hole positioning of Alley) to obtain predictable results (fastening), and/or use of known technique (hole positioning of Riddell) to improve similar devices (methods, or products) (bracket of Haddock) in the same way are within the level of ordinary skill in the art. See MPEP 2143 (I).
Re claim 6, Haddock 1 as modified discloses the roof mounting bracket of claim 5, further comprising a third member (44) connecting the first (46a) and second members (46b).
Re claim 7, Haddock 1 as modified discloses the roof mounting bracket of claim 6, wherein the roof mounting bracket (10) is generally U-shaped (Fig. 2A).

Re claim 8, Haddock 1 as modified discloses the roof mounting bracket of claim 5, Alley discloses wherein the heads (20) of the first and second projections (Fig.  6B) are ellipsoid shaped (Col 6 lines 30-37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 wherein the heads of the first and second projections are ellipsoid shaped as disclosed by Alley in order to provide greater localized force at the point of contact between the projection and the roof seam, as a curved ellipsoid shape would provide greater force at contact than a flattened surface.  In addition, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 9, Haddock 1 discloses a roof mounting bracket (Fig. 2A-2F 10) for securing accessories to seamed panel roof systems (Fig. 2A-2F), the roof mounting bracket (10) being mounted on a roof panel seam (86), the roof mounting bracket (10) comprising: 
a first member (46a), the first member (46a) having threadably coupled thereto (Fig. 2A) two or more first projections (74) disposed on a first side (left side of 86) of the roof panel seam (86), each of the first projections (46a) having a head (either end of 74 is a head), wherein the two or more first projections (74) define a space (between 74) between each of the two or more first projections (74); 
a second member (46b) disposed opposite the first member (46a) on an opposite side (right side of 86) of the roof panel seam (86), the second member (46b) having 
wherein the two or more first projections (74) are movable relative to (via threading) the first member (46a) to engage both the first side (88a) and the second side (88b, see Fig. 2F, where once moved, 74 is clearly engaging both of 88a and 88b) of the roof panel seam (86) to create two or more first deformations (at each 74, see Fig. 2F) in the roof panel seam (86); and, 
wherein the one or more second projections (74) are movable relative to (via threading) the second member (46b) to engage the second side (88b) of the roof panel seam (86) to create one or more second deformations (at each 74, see Fig. 2F) in both the first side (88a) and the second side (88b, see Fig. 2F, where once moved, 74 is clearly engaging both of 88a and 88b) of the roof panel seam (86), 
but fails to disclose the roof panel seam having a generally planar first side and a generally planar second side opposite and parallel to the first side prior to attachment of the roof mounting bracket, in a manner that creates a generally wave-shaped distortion of the roof panel seam with parallel first and second sides of the wave-shaped distortion, and the one or more second deformations in the spaces defined between the two or more first deformations, thereby creating the generally wave-shaped distortion of 
However, Haddock 2 discloses the roof panel seam (Fig. 2C) having a generally planar first side (66’)  and a generally planar second side (62’) opposite and parallel to (Fig. 2C) the first side (66’)  prior to attachment of the roof mounting bracket (26), such that the first and second sides (66’, 62’) of the roof panel seam (Fig. 2C) remain generally parallel (Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with the roof panel seam having a generally planar first side and a generally planar second side opposite and parallel to the first side prior to attachment of the roof mounting bracket, such that the first and second sides of the roof panel seam remain generally parallel as disclosed by Haddock 2 in order to simplify installation, as two parallel side walls of a roof seam would require less force to “crimp” into a wave shaped pattern than the outwardly angled walls 88a/88b of Haddock 1.  
In addition, Alley discloses in a manner that creates a generally wave-shaped distortion (Fig. 19A) of the roof panel seam (shown deformed in Fig. 19A) with parallel first and second sides (each side of the seam in Fig. 19A) of the wave-shaped distortion (Fig. 19A), and the one or more second deformations in the spaces defined between the two or more first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam (as shown in Fig. 19A, the bottom projections are shown offset in relation to the top set of projections.  In doing so, the left projection on the bottom is disposed in the space defined between the top two projections.
See MPEP 2143 (I).
Re claim 10, Haddock 1 as modified discloses the roof mounting bracket of claim 9, further comprising a third member (44) connecting the first (46a) and second members (46b).
Re claim 11, Haddock 1 as modified discloses the roof mounting bracket of claim 10, wherein the roof mounting bracket (10) is generally U-shaped (Fig. 2A).

Re claim 12, Haddock 1 as modified discloses the roof mounting bracket of claim 9, Alley discloses wherein the heads (20) of the first and second projections (Fig.  6B) are ellipsoid shaped (Col 6 lines 30-37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 wherein the heads of the first and second projections are ellipsoid shaped as disclosed by Alley in order to provide greater localized force at the point of contact between the projection and the roof seam, as a curved ellipsoid shape would provide greater force at contact than a flattened surface.  In addition, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635